Citation Nr: 1206193	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-05 058	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE


Entitlement to service connection for a bilateral leg disorder, including as secondary to a service-connected lumbar spine disability.



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from July 1981 to January 2005. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.     

In April 2009 and August 2010, the Board remanded this claim to the RO for additional action.  


FINDING OF FACT

The Veteran does not currently have a bilateral leg disorder affecting other than his service-connected knees, or which is separate from his service-connected low back disability.  


CONCLUSION OF LAW

A bilateral leg disorder, independent of the Veteran's service-connected knee disabilities and intervertebral disc syndrome, was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on this claim by letters dated in February 2005, July 2008, February 2009 and June 2009.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent most of the notice letters after the RO initially decided the Veteran's claim; they were thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in February 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records.  The RO also afforded the Veteran VA examinations, during which examiners evaluated and discussed the Veteran's lower extremities.  

II.  Analysis

The Veteran contends that he is entitled to service connection for a bilateral leg disorder manifested as numbness and weakness.  According to his January 2005 application for compensation and written statements he submitted during the course of this appeal, including in June 2006, February 2007 and June 2008, he experiences this numbness and weakness secondary to his back pain.  He characterizes the numbness as radiculopathy and believes it is due to sciatic nerve involvement.  He references results of magnetic resonance imaging conducted in 2005 and 2007 to substantiate these assertions.  He contends that, even after undergoing surgery and receiving steroid injections, he continues to have pain.

According to the Veteran's co-workers, TT and PB, and supervisor, LC, all of whom submitted written statements in support of this claim in June 2008, the Veteran has difficulty walking, standing and climbing stairs due to his back and knees.  This is so despite the Veteran undergoing back surgery in 2006.  Allegedly, the pain the Veteran experiences necessitates discontinuing certain work tasks, hinders his desire to lead an active lifestyle, which he previously enjoyed, and causes difficulty with job performance on a daily basis.   

The Board acknowledges these assertions, but the evidence in this case, discussed below, does not support granting service connection for a bilateral leg disorder that is affecting other than his service-connected knees, or which is separate from his service-connected low back disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.  
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, and not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be presumed for certain medical conditions such as arthritis if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

The Veteran served on active duty from July 1981 to January 2005.  He has been reporting bilateral leg and knee complaints and receiving treatment therefor consistently since that time period.  During service, beginning in the 1990s, he described his leg problems as associated with his chronic low back pain and manifesting as numbness and radiating pain to his buttocks and into the back of his legs, sometimes down to his knees, causing buckling.  He described his knee problems as pain, particularly when running or engaging in other physical activities.  

During service, examiners always discussed the leg pain in conjunction with the Veteran's chronic back condition.  They provisionally attributed the bilateral leg complaints to various back conditions, including a herniated nucleus pulposus and radiculopathy and/or degenerative disc disease, but ruled out these conditions on multiple occasions following testing.  Testing conducted from 1991 to 2004, including x-rays, magnetic resonance imaging and an electromyelography of the legs, revealed multi-level degenerative changes and canal stenosis in the lumbar spine, which examiners noted would account for the back pain and occasional radiating/questionable radicular symptoms.  It did not confirm degenerative disc disease or root lesions on the spine or show neurological deficits affecting the legs.  They placed the Veteran on profile and ordered physical therapy for such symptoms.  Examiners attributed the knee pain to activity.  

Following discharge, in January 2005, the Veteran filed a claim for service connection for both a bilateral knee disorder and a bilateral leg disorder and also a low back disorder.  He characterized the bilateral leg disorder as "numbness in legs from back pain" and the back disorder as "degenerative changes w/disc bulge L3-L5."  The RO granted the Veteran service connection for right and left knee disabilities by rating decision dated in August 2005.  In considering this claim, the Board is thus focusing on those bilateral leg complaints that are not related to the service-connected knee disabilities, those described by the Veteran as numbness and radiating pain.  In the August 2005 rating decision, the RO also granted the Veteran service connection for a low back disability.  The RO did not contemplate the Veteran's bilateral leg symptoms in assigning the service-connected back disability a 10 percent rating.  

As previously indicated, since discharge the Veteran has continued to report the same type of bilateral leg symptoms.  Initially, during a VA examination conducted in February 2005 and a private evaluation conducted in October 2006, examiners were unable to confirm radiating pain on movement or during straight leg raising.  The VA examiner indicated that x-rays of the lumbar spine and neurological evaluation were normal, resulting in no leg diagnosis.  The private physician too noted a normal neurological examination and, based on magnetic resonance imaging of the lumbar spine, diagnosed lumbosacral spondylosis without myelopathy.  He explained that the Veteran had newly complained of right hip pain worse than his back pain, but that testing showed no discogenic source of the right hip pain.  He thus recommended low back surgery  - a simple left decompression of the L4-5 and L5-S1 disc spaces.  The Veteran underwent low back surgery - a laminectomy, facetectomy and foraminotomy - later in the month.  

Thereafter, the Veteran received VA and private treatment and underwent further testing for bilateral leg complaints.  Six weeks after surgery, during a private outpatient treatment visit, he reported that he had felt 100 percent better for one month after the surgery, but then started to develop point tenderness in the left hip that felt much different than the preoperative pain.  He indicated that he no longer felt a general ache in his left buttock and hip.  The examiner characterized the new complaint as non-radicular in nature.  Magnetic resonance imaging conducted six weeks after the visit, in response to the Veteran's continued reports of left hip and back pain, showed postsurgical changes and a right paracentral and right-sided herniated nucleus pulposus.     

In October 2007, a private physician first diagnosed the Veteran with intervertebral disc syndrome of the lumbosacral spine.  He noted that the Veteran's complaints of leg symptoms, then affecting the right hip, classically described right radicular symptoms.   

In September 2008, during a VA examination, the Veteran described his leg pain as radiating or traveling from his back to his hips, down his legs.  A neurological evaluation revealed no abnormalities and the examiner did not diagnose any bilateral leg disorder.  Apparently unaware of the October 2007 diagnosis, he indicated that there was an absence of evidence of intervertebral disc syndrome. 

Two months later, during a VA examination conducted in November 2008, a different examiner noted that there had been a progression in the Veteran's condition and changed the Veteran's back diagnosis to intervertebral disc syndrome affecting the sciatic nerves bilaterally.  She based this new diagnosis on the Veteran's report of pain radiating from his back down to his legs and a positive straight leg raise, which confirmed the radiating pain on movement.  Neurologically, she noted no deficits secondary to this diagnosis.  (In another part of her report the examiner conflictingly noted that there were no signs of intervertebral disc syndrome, but in an addendum opinion dated November 2008, she clarified that the conflicting statement was an "automatic statement" put in by KMEP and should be removed.) 

By rating decision dated in February 2009, the RO increased the rating assigned the Veteran's back disability to 20 percent.  Its action in this regard contemplated the bilateral leg symptoms the Veteran reported and the November 2008 VA examiner objectively confirmed.  

During his most recent VA examination in November 2010, the Veteran reported no bilateral leg symptoms other than those affecting his service-connected knees.  The RO then returned the report of that examination to the examiner for clarification as to whether the Veteran had a bilateral leg disorder unassociated with his knees.  The examiner met with the Veteran who, again, reported no bilateral leg disorder and indicated that nothing had changed since his last VA examination.  

The Veteran clearly does not have a bilateral leg disorder currently affecting other than his service-connected knees.  As well, he does not have a bilateral leg disorder that is separate from his service-connected low back disability characterized, in part, as intervertebral disc syndrome.  During and since service, he has never reported and a medical professional has never noted a bilateral leg disorder independent of his service-connected bilateral knee and/or back disorder.  

In certain cases, the Board may assign a separate rating for neurological manifestations of a low back disorder, see 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011).  In its February 2009 rating decision, however, the RO considered the criteria applicable to rating intervertebral disc syndrome, which contemplates the existence of radiating pain, and the criteria applicable to rating all other diseases and injuries of the spine.  It then specifically increased the rating assigned the disability to 20 percent based on the radiating pain and no neurological deficits.  The Veteran does not claim that he has a bilateral leg disorder other than the one the RO has contemplated.  

Based on the foregoing, the Board concludes that a bilateral leg disorder, independent of the Veteran's service-connected knee disabilities and intervertebral disc syndrome, was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for a bilateral leg disorder, including as secondary to a service-connected lumbar spine disability, is denied.


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


